The petition for rehearing is denied; but to prevent any misunderstanding it should be said that the contract was not illegal in the sense that it was against public policy. It was wholly ineffectual as to the minors. And it is very clear that those of age would never have signed the contract had they known that the mother of the minors had no right to sign it in their behalf. From that circumstance, and the fact that the contract related to several tracts of land and their division upon payment of certain sums of money to three of the heirs, the court was justified in refusing to decree specific performance as to any one, even though in default of an answer. *Page 484